PER CURIAM.
A confession of error was this day filed by the appellee in this cause, and a stipulation of counsel was also filed providing that this cause may be reversed as prayed for in said confession of error by appellee.
On consideration jvhereof, it is ordered, adjudged and decreed by this court that the decree of the District Court of the United States for the Southern District of Indiana, Terre Haute Division, in this cause appealed from be, and the same is hereby, reversed, with costs; and that this cause be, and the same is hereby, remanded to the said District Court for further proceedings.